Grasha v Town of Amherst (2021 NY Slip Op 00704)





Grasha v Town of Amherst


2021 NY Slip Op 00704


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


680.7 CA 19-00830

[*1]KORI GRASHA, PLAINTIFF-RESPONDENT,
vTOWN OF AMHERST, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 2.) 


BOUVIER LAW LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR DEFENDANT-APPELLANT.
ROLAND M. CERCONE, PLLC, BUFFALO (ROLAND M. CERCONE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered November 19, 2018. The order denied in part the motion of defendant Town of Amherst to set aside a verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Grasha v Town of Amherst ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court